cca_2017102313372053 id uilc number release date from sent monday date pm to cc bcc subject re technical application of sec_7508 with respect to the computation of interest and other additions to tax based on the return_due_date hello --------- ----------- is correct the date that matters for determining how many remaining filing season days are included in the disregarded count is the entry date the rev_rul states that the disregarded days include the filing season days remaining at the time the taxpayer began serving in the combat_zone if you still have a concern about this please discuss it with your manager thanks -------
